Citation Nr: 1330826	
Decision Date: 09/25/13    Archive Date: 09/30/13

DOCKET NO.  09-39 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for posttraumatic stress disorder (PTSD), for substitution or accrued benefits purposes.

2.  Entitlement to an increased evaluation for lumbar disc disease, evaluated at 20 percent disabling, for substitution or accrued benefits purposes.

(The issue of entitlement to service connection for cause of the Veteran's death will be addressed in a separate decision).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1986 to April 1992.  He died in March 2011.  The appellant is his surviving spouse.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which reopened and denied the claim for entitlement to service connection for PTSD and denied the claim for an increased rating for lumbar disc disease.

The appellant testified before the undersigned during a May 2013 Travel Board hearing; a transcript of the hearing is of record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a) (2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant submitted a VA Form 21-534, Application for DIC, Death Pension and Accrued Benefits by a Surviving Spouse or Child, in September 2011.  Although the issues on appeal were previously adjudicated by the RO, it does not appear that the claims were considered based on substitution.

Under 38 U.S.C.A. § 5121, accrued benefits are benefits to which the Veteran was entitled at the time of his or her death under an existing rating or based on the evidence actually or constructively in the claims file on the date of death.  See 
38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000; Hayes v. Brown, 4 Vet App. 353, 360-361 (1993).  These benefits are payable to a Veteran's surviving spouse or other qualified claimant if no surviving spouse exists. 

The Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) allows for substitution in the case of death of a claimant who dies on or after October 10, 2008.  38 U.S.C. § 5121A (West Supp. 2008).  The law provides, in part, that if a claimant dies while a claim or appeal is pending:

[A] living person who would be eligible to receive accrued benefits due to the claimant under [subsection (a) of the accrued benefits statute] may, not later than one year after the date of death of such claimant, file a request to be substituted as the claimant for the purposes of processing the claim to completion.  Id. 

As provided for under this provision, a person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  In this case, the Veteran passed away in March 2011, and the appellant filed her claim for benefits in September 2011.  Accordingly, she is entitled to a determination on the issue of whether she is eligible for this substitution, and if so, to have the claims adjudicated accordingly.  In addition, although the appellant did not specifically file a claim for substitution, accrued benefits claims and requests for substitution shall be treated as one in the same; if a claim for accrued benefits was filed for a death occurring on or after October 10, 2008, and a rating was completed based only on the evidence in the file at the time of death, VA will consider the claim as a request for substitution.

At first blush, it would appear that, because the appellant's claims are now before the Board, it does not make a difference whether they are adjudicated as accrued benefits claims or requests for substitution.  There is a significant difference.  When adjudicating the former, only the evidence of record at the time of the Veteran's death may be considered as the basis for a determination on the merits of the claim.  By contrast, when a properly qualified substitute claimant "continues the pending claim in the footsteps of the veteran" after his or her death, additional development of the record may be undertaken if that is deemed appropriate and/or necessary in order to adequately adjudicate the merits of the claim.  

In other words, a substitute claimant may submit additional evidence in support of the claim and, similarly, VA is responsible for obtaining any additional evidence required and addressing notice or due process defects in the same manner as if the original claimant were still alive.  Unlike accrued benefits claims, the record is not closed on the date of death of the original claimant, but rather, remains open for the submission and development of any pertinent, additional evidence.  Thus, it is to the appellant's advantage to have her claims adjudicated as a substitute claimant pursuant to the newly-enacted 38 U.S.C.A. § 5121A, rather than as they were originally adjudicated.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

The RO/AMC should send the appellant a letter informing her that it is considering whether she can be substituted for the Veteran for the purpose of processing the claims involving (a.) whether new and material evidence has been received to reopen a previously denied claim for service connection for PTSD, and (b.) entitlement to an increased evaluation for lumbar disc disease.  Thereafter, the claims should be considered for substitution, and readjudicated accordingly.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


